Citation Nr: 0700531	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an assignment of a higher rating for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in July 2004.  A statement of the case was 
issued in February 2005, and a substantive appeal was 
received in March 2005.  

In a May 2000 rating decision, the RO granted service 
connection for PTSD, and assigned a 10 percent disability 
rating, effective July 27, 1999.  By rating decision dated in 
March 2002, the RO continued the assigned 10 percent 
disability rating, effective July 27, 1999.  In the March 
2004 rating decision (from which this appeal arises), the RO 
assigned a 50 percent rating, effective January 14, 2004.  In 
a May 2005 rating decision, the RO granted an earlier 
effective date of November 7, 2003 for the veteran's PTSD.  
Although an increased rating has been granted, the issue 
remains in appellate status, as the maximum schedular rating 
has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
impairment of memory and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 50 percent for the veteran's service 
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The February 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the February 2004 VCAA letter implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

Further, the February 2004 letter was sent to the appellant 
prior to the March 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided a February 2004 
VCAA letter with notice of what type of information and 
evidence was needed to substantiate his claim, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating for his disability claim or the 
effective date of the disability.  To the extent that such 
notice may be deficient in any respect, the matter is 
effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against the 
veteran's claim for a higher rating.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded a VA examination in March 2004, and no 
further VA examination is necessary.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  In a statement 
received in September 2005, the veteran stated that he had no 
additional evidence to furnish and submitted his request to 
expedite submission of his appeal to the Board.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 50 percent rating is assigned for 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 31 and 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school);a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more that slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

Various VA treatment records from May 2003 to February 2004 
reflect that the veteran regularly participated in PTSD 
recovery group discussions, reported coping with his 
stressors, and was taking prescribed medication for PTSD 
symptom management for his anxiety and sleep problems.  The 
veteran reported being married for over 35 years with 3 sons.  
February 2004 VA clinical record showed that the veteran 
headed up a prison ministry, and denied any suicidal 
thoughts.  It was noted that the veteran was responding to 
treatment and maintaining gains.  

The veteran was afforded a VA examination in March 2004.  He 
reported that he had not been hospitalized, but had been in 
group discussions for PTSD treatment since 2003 where his 
anger, stress, and other problems related to PTSD were 
addressed.  The veteran reported that the frequency and 
severity of his psychiatric symptoms had increased with no 
remissions, and that his treatment was helpful.  

The examiner noted that the veteran was extremely isolated 
and impaired in his social and occupational functioning.  It 
was further noted that the veteran was cooperative, 
maintained good eye contact, and had coherent speech.  His 
thinking was logical, and there was no evidence of 
hallucinations or delusions.  He was well oriented to person, 
place, and time, but suffered from recent memory loss.  
Remote memory was found grossly intact for his age cohorts.  
The veteran reported obsessive and ritualistic behavior in 
checking locks in his home and repeatedly looked out the 
windows due to hypervigiliance.  He also reported panic 
attacks twice per month on average when suffering extreme 
anxiety and fear.  The examiner described his mood as 
depressed, and his affect as anxious.  Impulse control was 
maintained through medications.  The veteran also took 
medications for his sleep impairment.  

The examiner assessed that the veteran was 100 percent 
disabled due to his PTSD.  The veteran was diagnosed with 
severe and chronic PTSD.  His GAF score was 39, which is 
indicative of some or major impairment.    

Various VA clinical records from August 2004 to June 2005 
reflect that the veteran was still married, continued to 
participate in PTSD recovery group discussions and prison 
ministry, and reported coping with daily stressors.  Within 
that time frame, the veteran attended a military reunion, 
went on a cruise with his wife, and worked at a church and 
for a prison ministry.  He even planned on working for 
habitat for humanity in Russia for a summer.   
 
In April 2005, the veteran reported no nightmares or dreams 
that were war-related.  He indicated that he slept eight to 
nine hours per night, and that his sleep was restful.  His 
energy level was improved to the point where he felt like 
working outside in the yard.  The veteran reported that both 
short-term memory and attention span were not a problem.  He 
further reported being able to cope with minor stressors 
better than he used to, and denied any suicidal thoughts.  It 
was noted that his affect was less restricted; that his mood 
was euthymic; and that he exhibited no signs or symptoms of 
thought disorganization.  It was noted that the veteran's 
speech remained lucid and coherent, and that he was calm, 
friendly, and responsive to questions.  

The Board acknowledges the contentions set forth by the 
veteran and his spouse.  In a letter received in March 2004, 
the veteran's wife described the veteran before he was put on 
medication.  She noted that he had nightmares of Vietnam, was 
agitated all the time, and would at times avoided others by 
staying in a room by himself.  In a letter received in March 
2005, she stated that the veteran's behavior upon returning 
from Vietnam and again noted his nightmares.  As noted above, 
however, the veteran reported no war-related nightmares or 
dreams, and the veteran appeared to be responding well to his 
medications and treatment.    

Moreover, at a Decision Review Officer (DRO) hearing held in 
June 2005, the veteran and his spouse contended that the 
veteran was entitled to an increased rating.  They maintained 
that if the veteran was not under medication at the March 
2004 VA examination, it would be evident that the veteran's 
PTSD would be rated as 70 percent disabling.  Also, the 
veteran testified that had he had coached and taught for 10 
years, and worked at a petroleum company for 20 years.  He 
claimed that he had changed jobs quite often believing that 
he would have been fired because he just could not function.  
He explained that he sought early retirement from the 
petroleum company since he believed his PTSD was worsening, 
and thought he would take advantage of the opportunity before 
ever being fired.  The veteran also added that when he was 
off medication, he would have thoughts of suicide with the 
belief that his family would be better off without him.  In 
addition, he would have feelings of wanting to and daydreams 
of hurting others for no reason.
  
After considering the various symptoms and comparing them to 
the regulatory criteria, the Board concludes that the 
preponderance of the evidence is against a finding that the 
PTSD symptoms generally fall within the criteria for the next 
higher rating of 70 percent.  There is no persuasive evidence 
of suicidal ideation, difficulty in adapting to stressful 
circumstances (including work or a work-like setting), or 
inability to establish and maintain effective relationships.  
As noted in his clinical records and recent VA examination, 
the veteran denied suicidal ideation.  Even though a November 
2003 clinical record shows that the veteran had contemplated 
suicide in the past, the veteran reported no suicidal or 
homicidal ideations at the time.  A VA clinical report from 
February 2004 shows that the veteran continued to deny 
suicidal ideation.  And on mental status examination at the 
March 2004 VA examination, no suicidal ideation was evident.  

Assuming for the sake of argument that the veteran does have 
suicidal ideation, the preponderance of the evidence is still 
against the finding of a 70 percent disability rating.  He 
maintained his relationship with his wife being married for 
over 35 years, and worked for a petroleum company for 20 
years until retiring.  Although he reported not working for 
two years due to increase in severity of his PTSD, clinical 
records reflect that the veteran was actively involved with 
his church and prison ministry.  He has also indicated 
community involvement in the form of other volunteer work.  
Under the circumstances, the Board must conclude that the 
current degree of PTSD impairment is adequately contemplated 
by the existing 50 percent rating.

The Board recognizes that the veteran's GAF score of 39 is 
indicative of some impairment in reality testing or 
communication such as illogical, obscure or irrelevant 
speech, which is one of the symptoms listed under the 
criteria for a 70 percent rating.  Based on the record, 
however, the preponderance of the evidence is against a 
finding of occupational and social impairment with 
deficiencies in most areas to warrant the next higher rating 
of 70 percent.  There is no persuasive evidence of speech 
disturbance, spatial disorientation, or neglect of personal 
appearance and hygiene.  Additionally, he did not show any of 
the other following symptoms to warrant a higher rating of 
100 percent: impaired thought process or communication; 
persistent delusions or hallucinations; persistent danger of 
hurting self or others; or memory loss for names of close 
relative, own occupation or own name.  

The Board acknowledges the veteran's combat service in 
Vietnam and the traumatic experiences the veteran suffered.  
However, based on the medical evidence of record, a higher 
disability rating is not warranted.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
Should the veteran's PTSD increase in severity, he may always 
put forth a new claim for an increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER


Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


